ORDER OF REINSTATEMENT
By Order dated September 20, 1993, this Court ordered that Lael L. Schmidt be suspended from the practice of law in this State for 30 days. The Court further ordered that, after the period of suspension, Mr. Schmidt must file an affidavit, with appropriate written proof, demonstrating rehabilitation and fitness to practice law. Mr. Schmidt was also ordered to pay restitution to Stuart A. Nelson and the costs and expenses of the disciplinary proceedings. The Court’s order appears at 505 N.W.2d 749.
On May 23, 1994, Mr. Schmidt filed an Affidavit of Compliance with Exhibits, includ.ed payment for the costs and expenses of the disciplinary proceedings, and indicated that payment of restitution had been forwarded to Mr. Nelson. Subsequently, Vivian E. Berg, Disciplinary Counsel, requested that interest be required and that Mr. Schmidt’s Affidavit meets the requirements of the Court’s 1993 Order.
The Court considered the matter and,
ORDERED, that, upon payment of interest in the amount of $130.22 to Stuart Nelson, Lael L. Schmidt be reinstated to the practice of law in the State of North Dakota.
/s/ Gerald W. VandeWalle GERALD W. VANDE WALLE, Chief Justice
/s/ Herbert L. Meschke HERBERT L. MESCHKE, Justice
/s/ Beryl J. Levine . BERYL J. LEVINE, Justice
/s/ William A. Neumann WILLIAM A. NEUMANN, Justice
/s/ Dale V. Sandstrom DALE V. SANDSTROM, Justice